Exhibit 10.3

NINTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is dated
as of May 31, 2013, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION,
acting through its Wells Fargo Business Credit operating division (as successor
to Wachovia Bank, National Association which, in turn, was successor to Congress
Financial Corporation (Western)) (“Lender”), and PFSWEB RETAIL CONNECT, INC., a
Delaware corporation formerly known as eCOST.com, Inc. (“Borrower”).

WITNESSETH:

WHEREAS, Borrower and Lender entered into that certain Loan and Security
Agreement, dated as of August 3, 2004 (as amended by (i) that certain First
Amendment to Loan and Security Agreement, by and between Borrower and Lender;
(ii) that certain Second Amendment to Loan and Security Agreement, by and
between Borrower and Lender; (iii) that certain Third Amendment to Loan and
Security Agreement, by and between Borrower and Lender; (iv) that certain Fourth
Amendment to Loan and Security Agreement, dated as of March 28, 2007, by and
between Borrower and Lender; (v) that certain Fifth Amendment to Loan and
Security Agreement, dated as of January 6, 2009; (vi) that certain Sixth
Amendment to Loan and Security Agreement, dated as of May 5, 2010, and as
modified by that certain letter agreement dated as of November 29, 2005,
(vii) that certain Seventh Amendment to Loan and Security Agreement, dated as of
May 31, 2011, and (viii) that certain Eighth Amendment to Loan and Security
Agreement, dated as of April 30, 2012 (as further amended, restated,
supplemented or otherwise modified through the date hereof, the “Loan
Agreement”), whereunder Lender agreed to make extensions of credit from time to
time to, or for the account of, Borrower;

WHEREAS, the parties hereto desire to make certain amendments to the Loan
Agreement, subject to the terms hereof;

NOW THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1.  Defined Terms.  Unless otherwise defined herein, all capitalized
terms used herein have the meanings assigned to such terms in the Loan
Agreement, as amended hereby.

SECTION 2.  Amendments.  Upon the Amendment Effective Date (as hereinafter
defined), the Loan Agreement shall be amended as follows:

(a)  Section 1.67 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“‘1.67  Revolving Loan Limit’ shall mean Two Million Dollars ($2,000,000).”

(b)  Section 3.5 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

   

 

“3.5  Unused Line Fee.  Borrower shall pay to Lender, on a monthly basis, an
unused line fee at a rate equal to three-eighths of one percent (0.375%) per
annum calculated upon the amount by which Revolving Loan Limit exceeds the
average daily principal balance of the outstanding Revolving Loans and Letter of
Credit Accommodations during the immediately preceding month (or part thereof)
while this Agreement is in effect and for so long thereafter as any of the
Obligations are outstanding, which fee shall be due and payable to Lender on the
first day of each month, in arrears.”

(c) The “Maturity Date” referenced in the first sentence of Section 12.1(a) of
the Loan Agreement is hereby changed to “May 31, 2014”.

SECTION 3.  Amendment Fee.  Borrower shall pay Lender an amendment fee in the
amount of $2,000, which shall be due and payable in full, and fully earned by
Lender, on the Amendment Effective Date.

SECTION 4.  Representations, Warranties and Covenants of Borrower.  Borrower
represents and warrants to Lender, and agrees that:

(a)  the representations and warranties contained in the Loan Agreement (as
amended hereby) and the other outstanding Financing Agreements are true and
correct in all material respects at and as of the date hereof as though made on
and as of the date hereof, except (i) to the extent specifically made with
regard to a particular date and (ii) for such changes as are a result of any act
or omission specifically permitted under the Loan Agreement (or under any Loan
Document), or as otherwise specifically permitted by Lender;

   

Ninth Amendment to

Loan and Security Agreement

DA-3289984 v3 1284274-00028



 

   





--------------------------------------------------------------------------------

(b)  on the Amendment Effective Date, after giving effect to this Amendment, no
Default or Event of Default will have occurred and be continuing;

(c)  the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of, and duly executed and
delivered by, Borrower, and this Amendment is a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, except as the enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law); and

(d)  the execution, delivery and performance of this Amendment do not conflict
with or result in a breach by Borrower of any term of any material contract,
loan agreement, indenture or other agreement or instrument to which Borrower is
a party or is subject.

SECTION 5.  Conditions Precedent to Effectiveness of Amendment.  This Amendment
shall become effective (the “Amendment Effective Date”) upon satisfaction of
each of the following conditions:

(a)  Each of Borrower and Lender shall have executed and delivered to Lender
this Amendment, and such other documents as Lender may reasonably request;

(b)  PFSweb, Inc. shall have executed and delivered a Reaffirmation of Guaranty
in the form attached to this Amendment;

(c)  No Default or Event of Default shall have occurred and be continuing; and

(d)  All legal matters incident to the transactions contemplated hereby shall be
reasonably satisfactory to counsel for Lender.

SECTION 6.  Execution in Counterparts.  This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of this Amendment by
telefacsimile, “.pdf file” or other electronic method of transmission shall be
equally as effective as delivery of an originally executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile, “.pdf file” or other electronic method of transmission also shall
deliver an originally executed counterpart of this Amendment but the failure to
deliver an originally executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

SECTION 7.  Costs and Expenses.  Borrower hereby affirms its obligation under
Section 9.20 of the Loan Agreement to reimburse Lender for all expenses
(including reasonable attorneys’ fees) paid or incurred by Lender in connection
with the preparation, negotiation, execution and delivery of this Amendment.

SECTION 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.

SECTION 9.  Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 10. Effect of Amendment; Reaffirmation of Financing Agreements.  The
parties hereto agree and acknowledge that (a) nothing contained in this
Amendment in any manner or respect limits or terminates any of the provisions of
the Loan Agreement or the other outstanding Financing Agreements other than as
expressly set forth herein and (b) the Loan Agreement (as amended hereby) and
each of the other outstanding Financing Agreements remain and continue in full
force and effect and are hereby ratified and reaffirmed in all respects.  Upon
the effectiveness of this Amendment, each reference in the Loan Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Loan Agreement, as amended hereby.

SECTION 11. Headings.  Section headings in this Amendment are included herein
for convenience of any reference only and shall not constitute a part of this
Amendment for any other purposes.

   

 

NINTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

DA-3289984 v3 1284274-00028

2

   

   



 

   





--------------------------------------------------------------------------------

SECTION 12. Release.  BORROWER HEREBY ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM LENDER, ITS AFFILIATES AND PARTICIPANTS, OR
ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR ATTORNEYS.
 BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
LENDER, ITS AFFILIATES AND PARTICIPANTS, AND THEIR RESPECTIVE PREDECESSORS,
AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDER AND ITS
PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF
ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM THE LIABILITIES,
THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER
FINANCING AGREEMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
 BORROWER HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT
LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION
OR PROSECUTION OF ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS
OR DEMANDS OF ANY NATURE AGAINST LENDER, ITS AFFILIATES AND PARTICIPANTS, OR
THEIR RESPECTIVE SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, EMPLOYEES,
AND PERSONAL AND LEGAL REPRESENTATIVES ARISING ON OR BEFORE THE DATE HEREOF OUT
OF OR RELATED TO LENDER’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS IN
ADMINISTERING, ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO COLLECT THE
OBLIGATIONS OF BORROWER TO LENDER, WHICH OBLIGATIONS WERE EVIDENCED BY THE LOAN
AGREEMENT AND THE OTHER FINANCING AGREEMENTS.

[Signature page follows]

   

 

NINTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

DA-3289984 v3 1284274-00028

3

   

   

       

 

   







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

   

 

   

PFSWEB RETAIL CONNECT, INC., a Delaware corporation formerly known as eCOST.com,
Inc., as Borrower

   

   

   

   

By:

/s/ Thomas J. Madden

   

Name:

Thomas Madden

   

Title:

CFO

   

   

   

   

WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its Wells Fargo Business
Credit operating division (as successor to Wachovia Bank, National Association
which, in turn, was successor to Congress Financial Corporation (Western)), as
Lender

   

   

   

   

By:

/s/ Paul Traux

   

Name:

Paul Truax

   

Title:

Vice President

   

   

   

SIGNATURE PAGE TO NINTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

DA-3289984 v2 1284274-00028

   

   

 

   







--------------------------------------------------------------------------------

Reaffirmation of Guaranty

The undersigned hereby (i) consents and agrees to the terms and provisions of
the foregoing Amendment and each of the transactions contemplated thereby, and
confirms and agrees that all references in the Financing Agreements to the “Loan
Agreement” shall mean the Loan Agreement as amended by the foregoing Amendment,
and (ii) agrees that that certain Guaranty, dated as of March 31, 2006 (the
“Guaranty”), executed by the undersigned, in favor of Lender, remains in full
force and effect and continues to be the legal, valid and binding obligation of
the undersigned enforceable against the undersigned in accordance with its
terms.

Furthermore, the undersigned hereby agrees and acknowledges that (a) the
Guaranty executed by the undersigned is not subject to any claims, defenses or
offsets, (b) nothing contained in the foregoing Amendment shall adversely affect
any right or remedy of Lender under the Guaranty executed by the undersigned or
any other agreement executed by the undersigned in connection therewith, (c) the
execution and delivery of the foregoing Amendment or any agreement entered into
by Lender in connection therewith shall in no way reduce, impair or discharge
any obligations of the undersigned pursuant to the Guaranty executed by the
undersigned, and shall not constitute a waiver by Lender of Lender’s rights
against the undersigned under the Guaranty executed by the undersigned, (d) the
consent of the undersigned is not required to the effectiveness of the foregoing
Amendment and (e) no consent by the undersigned is required for the
effectiveness of any future amendment, modification, forbearance or other action
with respect to the Loan Agreement or any present or future Financing Agreement
(other than the Guaranty executed by the undersigned).

   

 

   

PFSWEB, INC.

   

   

   

   

   

   

   

By:

/s/ Thomas J. Madden

   

Name:

Thomas Madden

   

Title:

CFO

   

REAFFIRMATION OF GUARANTY

DA-3289984 v2 1284274-00028

   

 

   



--------------------------------------------------------------------------------